Citation Nr: 1618310	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO)
A RO hearing was scheduled for a date in November 2010; however, the Veteran failed to appear for the hearing.  Notice of the hearing was sent to his last reported address in September 2010.  The notice was not returned as undeliverable, and the Veteran has not provided good cause for his failure to appear or requested that the hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.

This appeal was previously before the Board and remanded in May 2015 for additional development. 


FINDING OF FACT

The Veteran does not have a diagnosis of tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his April 2009 application for compensation, the Veteran contended that his tinnitus began in 1967.  In his October 2009 notice of disagreement and November 2010 VA Form 646, the Veteran contended that at the time of his 2009 VA examination, there was a miscommunication because he did not know what tinnitus was and his ears were not ringing at the time of the examination, but he did experience ringing in his ears.  In his November 2010 VA Form 646, the Veteran's representative further contended that the Veteran reported his tinnitus existed ever since service, starting out as being periodically, and then over the years, becoming constant, due to his loud acoustic noise trauma exposure while in service.  The Board will address these contentions.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's service personnel records reflect that his principal duty was Hawk missile crewman from November 1966 to February 1967.  Thereafter, he was cook's helper and cook.  Based on the foregoing, the Board finds that in-service noise exposure to missile and weapon firing is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Therefore, in-service noise exposure is conceded. 

The Board acknowledges that the Veteran is competent to identify ringing in his ears since service.  See Layno, 6 Vet. App. at 470 (1994).  However, the service treatment records show no complaints of or diagnosis of tinnitus in service.  Further, the Veteran denied tinnitus in a June 2009 questionnaire and at his August 2009 and September 2015 VA examinations.  On an April 2008 medical examination report for a commercial driver fitness determination, the Veteran reported no ear disorders.  The claims file contains no post-service medical treatment records.  To date, there is no diagnosis of tinnitus.

The Board acknowledges the Veteran's contentions that at the time of his 2009 VA examination, there was a miscommunication because he did not know what tinnitus was and his ears were not ringing at the time of the examination.  However, in the November 2010 VA Form 646, the Veteran's representative  contended that the Veteran now understood the terminology of the work "tinnitus," yet the Veteran again reported no recurrent tinnitus at the September 2015 VA examination.  

Where, as here, there is no evidence showing a diagnosis of tinnitus, there can be no valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Therefore, the Board finds that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


